{¶ 1} Relator requests that this court compel respondent judge to rule on his motion for jail time credit in State v. Bacote, Cuyahoga County Court of Common Pleas Case Nos. CR-483292, 486050 and 484866 on May 2, 2007.
 {¶ 2} Respondent has filed a motion for summary judgment and supplemental motion for summary judgment attached to which are copies of journal entries issued by respondent and received for filing by the clerk on May 29, 2008 and August 5, 2008, respectively, in which respondent granted relator 106 days jail time credit. Relator has not opposed respondent's request for summary judgment. Because respondent has performed the act which relator requested, this action in mandamus is moot. *Page 3 
 {¶ 3} Accordingly, respondent's motion for summary judgment and supplemental
motion for summary judgment are granted. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ. R. 58(B).
Writ denied.
  KENNETH A. ROCCO, P.J., and MARY J. BOYLE, J., CONCUR *Page 1